Exhibit 10.8

 

 

DATED 9 May 2006

TRANSACTION NETWORK SERVICES (UK) LIMITED

- and -

RAYMOND LOW

SERVICE AGREEMENT

 

SALANS

Millennium Bridge House

2 Lambeth Hill

London  EC4V 4AJ

TEL:  020 7429 6000

FAX:  020 7429 6001

Ref: BIM/PJM/0109644.5

::odma\pcdocs\london\286767\6

1


--------------------------------------------------------------------------------


THIS AGREEMENT is made on the 9th day of May 2006

BETWEEN:

(1)                                  TRANSACTION NETWORK SERVICES (UK) LIMITED
(registered in England and Wales with number 2952557) whose registered office is
at Sheffield Airport Business Park, Europa Link, Sheffield, S9 1XU  (the
“Company”); and

(2)                                 RAYMOND LOW of Huthwaite Bank Farm, Old Mill
Lane, Thurgoland, Sheffield, S35 7EG (the “Executive”).

IT IS AGREED as follows:


1                                          DEFINITIONS AND INTERPRETATION


1.1                                 IN THIS AGREEMENT AND THE SCHEDULE:


“AIP” MEANS TNS’ ANNUAL INCENTIVE PLAN IN PLACE FROM TIME TO TIME.


“APPOINTMENT” MEANS THE APPOINTMENT OF THE EXECUTIVE AND HIS EMPLOYMENT UNDER
THIS AGREEMENT;


“BENEFITS” MEANS ALL THE BENEFITS PROVIDED TO THE EXECUTIVE UNDER THIS AGREEMENT
AS SET OUT IN CLAUSE 7, AND ANY OTHER CONTRACTUAL BENEFIT TO WHICH HE IS
ENTITLED DURING THE APPOINTMENT. FOR THE AVOIDANCE OF DOUBT, THE TERM “BENEFITS”
DOES NOT INCLUDE SHARE SCHEMES;


“BOARD” MEANS THE DIRECTORS OF THE COMPANY PRESENT AT A DULY CONVENED AND
QUORATE MEETING OF THE DIRECTORS OR OF A COMMITTEE OF THE DIRECTORS DULY
APPOINTED FOR THE PURPOSE IN QUESTION;

“ERA” means the Employment Rights Act 1996 (as amended)


“GROUP” MEANS THE COMPANY AND THE GROUP COMPANIES FROM TIME TO TIME AND EACH OR
ANY OF THEM;


“GROUP COMPANY” MEANS ANY PARENT UNDERTAKING OF THE COMPANY AND ANY SUBSIDIARY
UNDERTAKING OF THE COMPANY OR ANY SUCH PARENT UNDERTAKING AND ANY OTHER
UNDERTAKING WHICH IS A COMPANY HAVING AN ORDINARY SHARE CAPITAL (AS DEFINED IN
SECTION 832 OF THE INCOME AND CORPORATION TAXES ACT 1988) OF WHICH NOT LESS THAN
20% IS OWNED DIRECTLY OR INDIRECTLY BY THE COMPANY OR ANY PARENT UNDERTAKING OF
THE COMPANY OR ANY SUBSIDIARY UNDERTAKING OF THE COMPANY OR ANY SUCH PARENT
UNDERTAKING, APPLYING THE PROVISIONS OF SECTION 838 OF THE INCOME AND
CORPORATION TAXES ACT 1988 IN THE DETERMINATION OF OWNERSHIP. FOR THE AVOIDANCE
OF DOUBT THIS DEFINITION OF GROUP COMPANY INCLUDES TNS AND THE PARENT;


“INTELLECTUAL PROPERTY” MEANS LETTERS PATENT, TRADE MARKS (WHETHER REGISTERED OR
UNREGISTERED), DESIGNS, UTILITY MODELS, COPYRIGHT (INCLUDING DESIGN COPYRIGHT),
APPLICATIONS FOR ANY OF THE FOREGOING, AND THE RIGHT TO APPLY FOR THEM IN ANY
PART OF THE WORLD, DISCOVERIES, CREATIONS, INVENTIONS OR IMPROVEMENTS UPON OR
ADDITIONS TO ANY INVENTION, CONFIDENTIAL INFORMATION, KNOW-HOW, TECHNICAL
SPECIFICATIONS, DATA, CONCEPTS, IDEAS, TECHNIQUES, INNOVATIONS, DEVELOPMENTS,
METHODS, PROCESSES, PROGRAMS, ANALYSES, DRAWINGS, REPORTS, MEMORANDA, MARKETING
PLANS AND ANY RESEARCH EFFORT RELATING TO ANY OF THE ABOVE-MENTIONED, MORAL
RIGHTS AND SIMILAR RIGHTS IN ANY COUNTRY;


“LTIP” MEANS THE PARENT’S LONG-TERM INCENTIVE PLAN IN PLACE FROM TIME TO TIME;


“PARENT” MEANS TNS, INC., A DELAWARE CORPORATION;


“RECOGNISED INVESTMENT EXCHANGE” MEANS AN INVESTMENT EXCHANGE RECOGNISED BY THE
FINANCIAL SERVICES AUTHORITY PURSUANT TO THE FINANCIAL SERVICES AND MARKETS ACT
2000;

2


--------------------------------------------------------------------------------


 


“SENSITIVE DATA” MEANS PERSONAL DATA CONSISTING OF INFORMATION AS TO RACIAL OR
ETHNIC ORIGIN, POLITICAL OPINIONS, RELIGIOUS BELIEFS OR OTHER BELIEFS OF A
SIMILAR NATURE, MEMBERSHIP OF A TRADE UNION (WITHIN THE MEANING OF THE TRADE
UNION AND LABOUR RELATIONS (CONSOLIDATION) ACT 1992); PHYSICAL OR MENTAL HEALTH
OR CONDITION; SEXUAL LIFE; THE COMMISSION OR ALLEGED COMMISSION OF ANY OFFENCE
OR ANY PROCEEDINGS FOR ANY OFFENCE COMMITTED OR ALLEGED TO HAVE BEEN COMMITTED,
INCLUDING THE DISPOSAL OF SUCH PROCEEDINGS OR THE SENTENCE OF ANY COURT IN SUCH
PROCEEDINGS;


“SHARE SCHEME” MEANS THE AIP, THE LTIP AND ANY OTHER SHARE OPTION OR SHARE
INCENTIVE SCHEME WHICH MAY BE ESTABLISHED FROM TIME TO TIME BY THE GROUP;


“TERMINATION DATE” MEANS THE DATE UPON WHICH THE APPOINTMENT TERMINATES FOR ANY
REASON (WHETHER LAWFULLY OR OTHERWISE);


“TNS” MEANS TRANSACTION NETWORK SERVICES, INC., A DELAWARE CORPORATION;


“UNDERTAKING”, “PARENT UNDERTAKING” AND “SUBSIDIARY UNDERTAKING” RESPECTIVELY
SHALL HAVE THE MEANINGS GIVEN TO THOSE TERMS UNDER SECTIONS 258 AND 259 OF THE
COMPANIES ACT 1985; AND


“WORKING DAY” MEANS A DAY OTHER THAN A SATURDAY, SUNDAY OR BANK OR OTHER PUBLIC
HOLIDAY IN ENGLAND.


1.2                                 REFERENCES IN THIS AGREEMENT TO A PERSON
INCLUDE A BODY CORPORATE AND AN UNINCORPORATED ASSOCIATION OF PERSONS AND
REFERENCES TO A COMPANY INCLUDE ANY BODY CORPORATE.


1.3                                 REFERENCES IN THIS AGREEMENT TO A STATUTORY
PROVISION INCLUDE ANY STATUTORY MODIFICATION OR RE-ENACTMENT OF IT FOR THE TIME
BEING IN FORCE.


1.4                                 WORDS IN THIS AGREEMENT DENOTING THE
SINGULAR SHALL INCLUDE THE PLURAL AND VICE VERSA AND THE MASCULINE GENDER SHALL
INCLUDE THE FEMININE AND NEUTER AND VICE VERSA.


1.5                                 SUB-CLAUSES 1.1 TO 1.4 APPLY UNLESS THE
CONTRARY INTENTION APPEARS.


1.6                                 THE HEADINGS IN THIS AGREEMENT DO NOT AFFECT
ITS INTERPRETATION.


1.7                                 WHERE APPROPRIATE, REFERENCES TO THE
EXECUTIVE INCLUDE HIS PERSONAL REPRESENTATIVES.


1.8                                 REFERENCE IN THIS AGREEMENT TO ANY CLAUSE,
SUB-CLAUSE OR SCHEDULE IS TO A CLAUSE OR SUB-CLAUSE OF OR SCHEDULE TO THIS
AGREEMENT.


1.9                                 REFERENCES TO THE COMPANY OR ANY GROUP
COMPANY INCLUDE ITS SUCCESSORS IN BUSINESS IF THE SUCCESSION OCCURRED OR OCCURS
AFTER THE TERMINATION DATE.


1.10                           SCHEDULE ONE SHALL HAVE EFFECT FOR THE PURPOSE OF
PROVIDING THE EXECUTIVE WITH ADDITIONAL INFORMATION REQUIRED BY THE EMPLOYMENT
RIGHTS ACT 1996.


2                                          APPOINTMENT AND DURATION


2.1                                 THE COMPANY WILL EMPLOY THE EXECUTIVE AND
THE EXECUTIVE WILL SERVE THE COMPANY AS PRESIDENT, INTERNATIONAL SERVICES
DIVISION AND THE EXECUTIVE SHALL HOLD OFFICE AS A DIRECTOR OF THE COMPANY FOR
THE PERIOD AND ON THE TERMS AND CONDITIONS SET OUT IN THIS AGREEMENT.


2.2                                 THE APPOINTMENT COMMENCED ON 1 JANUARY 2006
AND WILL CONTINUE UNLESS AND UNTIL TERMINATED BY EITHER PARTY GIVING TO THE
OTHER NOT LESS THAN 6 MONTHS’ NOTICE IN WRITING.


2.3                                 NOTWITHSTANDING CLAUSE 2.2, THE APPOINTMENT
WILL AUTOMATICALLY TERMINATE ON THE DAY ON WHICH THE EXECUTIVE ATTAINS THE AGE
OF 65.

3


--------------------------------------------------------------------------------


 


2.4                                 FOR THE PURPOSES OF THE ERA, THE EXECUTIVE’S
PERIOD OF CONTINUOUS EMPLOYMENT BEGAN ON 21 JANUARY 1994.


2.5                                 THE COMPANY MAY AT ANY TIME TERMINATE THE
APPOINTMENT LAWFULLY WITH IMMEDIATE EFFECT (WHETHER OR NOT ANY NOTICE HAS BEEN
GIVEN UNDER CLAUSE 2.2) BY PAYING TO THE EXECUTIVE A SUM EQUIVALENT TO THE BASE
SALARY AND THE VALUE OF THE BENEFITS IN RESPECT OF THAT PART OF THE NOTICE IN
CLAUSE 2.2 WHICH THE COMPANY HAS NOT GIVEN TO THE EXECUTIVE, LESS ANY
APPROPRIATE TAX AND OTHER STATUTORY DEDUCTIONS (“THE PILON”). THE PILON SHALL BE
PAID IN 6 EQUAL MONTHLY INSTALMENTS, THE FIRST INSTALMENT BECOMING PAYABLE ONE
CALENDAR MONTH AFTER THE TERMINATION DATE.


2.6                                 IN THE EVENT THAT THE EXECUTIVE BREACHES ALL
OR ANY OF HIS OBLIGATIONS UNDER CLAUSE 15 HEREUNDER, SUCH INSTALMENTS OF THE
PILON AS HAVE ALREADY BEEN PAID TO THE EXECUTIVE AND WHICH RELATE TO THE PERIOD
IN WHICH THE EXECUTIVE IS SO IN BREACH, SHALL IMMEDIATELY BECOME REPAYABLE BY
THE EXECUTIVE TO THE COMPANY AND THE COMPANY SHALL NOT BE OBLIGED TO MAKE ANY
FURTHER PAYMENTS TO THE EXECUTIVE UNDER CLAUSE 2.5. FOR THE AVOIDANCE OF DOUBT,
THE PROVISIONS OF THIS CLAUSE 2.6 SHALL BE WITHOUT PREJUDICE TO THE RIGHT OF THE
COMPANY AND/OR ANY GROUP COMPANY TO APPLY TO THE HIGH COURT OF JUSTICE IN
ENGLAND OR TO ANY OTHER APPROPRIATE COURT OR TRIBUNAL FOR AN INJUNCTION OR OTHER
APPROPRIATE INTERIM OR FINAL RELIEF IN RESPECT OF ANY BREACH BY THE EXECUTIVE OF
CLAUSE 15 OR ANY OTHER TERM OF THIS AGREEMENT.


2.7                                 IF THE EXECUTIVE IS PAID A PILON HE WILL NOT
BE ENTITLED TO ANY PAYMENT IN RESPECT OF HOLIDAY WHICH HE WOULD OTHERWISE HAVE
ACCRUED DURING THE NOTICE PERIOD UNDER CLAUSE 2.2.


2.8                                 AT ANY TIME AFTER NOTICE HAS BEEN GIVEN BY
EITHER PARTY UNDER CLAUSE 2.2, THE COMPANY SHALL HAVE THE RIGHT TO REQUIRE THE
EXECUTIVE:


2.8.1                          TO STAY AWAY FROM ANY OR ALL PREMISES OF THE
GROUP; AND/OR


2.8.2                          TO UNDERTAKE NO WORK OR UNDERTAKE DIFFERENT
DUTIES; AND/OR


2.8.3                          NOT TO HAVE ANY BUSINESS CONTACT WITH ALL OR ANY
OF THE GROUP’S DIRECTORS, AGENTS, BANKERS, ADVISERS, EMPLOYEES, CUSTOMERS,
CLIENTS, DISTRIBUTORS, LICENSEES AND SUPPLIERS,

(“Garden Leave”) PROVIDED THAT the Executive shall be entitled to receive the
Base Salary and value of the Benefits during Garden Leave. At all times during
Garden Leave, the Executive shall continue to be bound by the same obligations
as were owed to the Company prior to the commencement of Garden Leave.


3                                          EXECUTIVE’S DUTIES


3.1                                 DURING THE APPOINTMENT THE EXECUTIVE SHALL:


3.1.1                          USE HIS BEST ENDEAVOURS AT ALL TIMES TO PROMOTE
AND PROTECT THE INTERESTS OF THE COMPANY.


3.1.2                        DILIGENTLY AND FAITHFULLY PERFORM SUCH DUTIES AND
EXERCISE SUCH POWERS AS MAY FROM TIME TO TIME BE ASSIGNED TO OR VESTED IN HIM IN
RELATION TO HIS POSITION WITHIN THE COMPANY BY THE BOARD.


3.1.3                        COMPLY WITH ALL LAWFUL INSTRUCTIONS OF THE BOARD.
IF THE BOARD SO DECIDES THE EXECUTIVE SHALL ACCEPT OFFICE IN OR PERFORM DUTIES
FOR ANY GROUP COMPANY IN ADDITION TO THOSE DUTIES THAT HE IS REQUIRED TO PERFORM
FOR THE COMPANY.


3.1.4                        UNLESS ON HOLIDAY OR PREVENTED BY ILL-HEALTH OR
ACCIDENT DEVOTE THE WHOLE OF HIS TIME DURING NORMAL BUSINESS HOURS TO THE DUTIES
OF THE APPOINTMENT AND SUCH ADDITIONAL TIME AS IS NECESSARY FOR THE PROPER
FULFILMENT OF THOSE DUTIES.

4


--------------------------------------------------------------------------------


 


4                                          HOURS OF WORK


4.1                                 THE EMPLOYEE SHALL WORK SUCH HOURS AS ARE
REASONABLY NECESSARY FOR THE FULL AND PROPER PERFORMANCE OF HIS DUTIES UNDER
THIS AGREEMENT. THERE ARE NO NORMAL HOURS OF WORK.


4.2                                 THE EXECUTIVE MAY BE REQUIRED ON SOME
OCCASIONS TO WORK FOR MORE THAN 48 HOURS A WEEK AND BY ENTERING INTO THIS
AGREEMENT HE ACCEPTS THAT THE 48 HOUR LIMIT ON THE WORKING WEEK STIPULATED IN
THE WORKING TIME REGULATIONS 1998 WILL NOT APPLY TO HIM. THE EXECUTIVE MUST GIVE
THREE MONTHS’ WRITTEN NOTICE TO THE COMPANY IF HE WISHES TO CHANGE THIS.


5                                          PLACE OF WORK


5.1                                 SUBJECT TO REASONABLE BUSINESS TRAVEL
REQUIREMENTS, THE EXECUTIVE SHALL GENERALLY PERFORM HIS DUTIES FROM THE
COMPANY’S HEAD OFFICE, WHICH AT THE DATE OF THIS AGREEMENT IS LOCATED AT
SHEFFIELD AIRPORT BUSINESS PARK, EUROPA LINK, SHEFFIELD, S9 1XU. THE COMPANY
RESERVES THE RIGHT FROM TIME TO TIME TO REQUIRE THE EXECUTIVE TO CHANGE HIS
NORMAL PLACE OF WORK TO SUCH OTHER PLACE OR PLACES, WITHIN A 30 MILE RADIUS OF
SHEFFIELD (“THE SHEFFIELD AREA”) AS IT MAY REASONABLE DECIDE. THE COMPANY SHALL
NOT, WITHOUT HIS PRIOR WRITTEN CONSENT, REQUIRE THE EXECUTIVE TO BASE HIMSELF
PERMANENTLY OUTSIDE THE SHEFFIELD AREA.


5.2                                 THE EXECUTIVE WILL UNDERTAKE SUCH TRAVEL AS
MAY BE NECESSARY FOR THE PROPER PERFORMANCE OF HIS DUTIES.


6                                          SALARY AND BONUSES


6.1                                 THE COMPANY WILL PAY TO THE EXECUTIVE THE
SUM OF £208,372.50 (“BASE SALARY”) PER ANNUM SUBJECT TO THE APPROPRIATE
DEDUCTIONS FOR INCOME TAX, EMPLOYEE’S NATIONAL INSURANCE CONTRIBUTIONS AND SUCH
OTHER DEDUCTIONS AS MAY BE REQUIRED BY LAW FROM TIME TO TIME. THE BASE SALARY
WILL ACCRUE FROM DAY TO DAY DURING THE CONTINUANCE OF THE APPOINTMENT, SHALL BE
PAYABLE BY EQUAL MONTHLY INSTALMENTS IN ARREARS AND IS INCLUSIVE OF ANY FEES
RECEIVABLE BY THE EXECUTIVE AS A DIRECTOR OF ANY GROUP COMPANY.


6.2                                 THE BASE SALARY SHALL BE SUBJECT TO AN
ANNUAL REVIEW BY THE REMUNERATION COMMITTEE OF THE BOARD (THE “COMMITTEE”) WITH
EFFECT FROM AND INCLUDING 1 JANUARY 2007. THE COMMITTEE SHALL NOT BE OBLIGED TO
MAKE OR RECOMMEND ANY INCREASE AND THE AWARD OF AN INCREASE SHALL NOT GUARANTEE
OR IMPLY OR CREATE ANY EXPECTATION OF ANY SUBSEQUENT INCREASE. THE COMPANY SHALL
NOT REDUCE THE EXECUTIVE’S SALARY WITHOUT HIS PRIOR WRITTEN CONSENT.


6.3                                 THE EXECUTIVE SHALL BE ELIGIBLE TO
PARTICIPATE IN THE AIP, IN ACCORDANCE WITH ITS TERMS AS MAY BE DETERMINED AND
AMENDED BY THE BOARD OF DIRECTORS OF TNS (“THE TNS BOARD”) FROM TIME TO TIME.
THE EXECUTIVE’S TARGET ANNUAL AWARD OPPORTUNITY UNDER THE AIP SHALL BE 50% OF
THE BASE SALARY (“THE AIP ANNUAL TARGET”) AND SHALL BE SUBJECT, IN ACCORDANCE
WITH THE TERMS OF THE AIP, TO AN ANNUAL CAP EQUAL TO 2 TIMES THE AIP ANNUAL
TARGET. ACTUAL AWARDS WILL BE DETERMINED BY THE TNS BOARD IN ITS ABSOLUTE
DISCRETION AND WILL BE BASED ON THE ACHIEVEMENT OF SPECIFIED PERFORMANCE
OBJECTIVES AS DETERMINED BY THE TNS BOARD IN ITS ABSOLUTE DISCRETION. ANY AWARD
MADE TO THE EXECUTIVE UNDER THE AIP SHALL NOT GUARANTEE OR IMPLY OR CREATE ANY
EXPECTATION OF ANY SUBSEQUENT AWARD OR AMOUNT OF AWARD. THE EXECUTIVE’S
PARTICIPATION IN THE AIP MAY BE WITHDRAWN AT ANY TIME, AS THE EXECUTIVE HAS NO
CONTRACTUAL ENTITLEMENT TO IT. TO QUALIFY FOR THE PAYMENT OF ANY AWARD UNDER THE
AIP, THE EXECUTIVE MUST BE IN THE COMPANY’S EMPLOYMENT AND NOT UNDER NOTICE
(WHETHER GIVEN BY THE COMPANY OR BY THE EXECUTIVE) OR SUSPENSION AT THE TIME
THAT SUCH AN AWARD IS PAYABLE.


6.4                                 THE EXECUTIVE SHALL BE ELIGIBLE TO
PARTICIPATE IN THE LTIP, IN ACCORDANCE WITH ITS TERMS AS MAY BE DETERMINED AND
AMENDED BY THE BOARD OF DIRECTORS OF THE PARENT (“THE PARENT BOARD”) FROM TIME
TO TIME. THE EXECUTIVE’S TARGET ANNUAL AWARD OPPORTUNITY UNDER THE LTIP SHALL BE
170% OF THE BASE SALARY (“THE LTIP ANNUAL TARGET”) AND SHALL BE SUBJECT, IN
ACCORDANCE WITH THE TERMS OF THE LTIP, TO AN ANNUAL CAP EQUAL TO 2 TIMES THE
LTIP ANNUAL TARGET. ACTUAL AWARDS WILL BE COMPRISED OF A COMBINATION OF
LONG-TERM INCENTIVE VEHICLES, AS DETERMINED BY THE PARENT BOARD IN ITS ABSOLUTE
DISCRETION. ANY AWARD MADE TO THE EXECUTIVE UNDER THE LTIP SHALL NOT GUARANTEE
OR IMPLY OR CREATE ANY EXPECTATION OF ANY SUBSEQUENT AWARD OR AMOUNT OF

5


--------------------------------------------------------------------------------


award. The Executive’s participation in the LTIP may be withdrawn at any time,
as the Executive has no contractual entitlement to it. To qualify for the
payment of any award under the LTIP, the Executive must be in the Company’s
employment and not under notice (whether given by the Company or by the
Executive) or suspension at the time that such an award is payable.

 


6.5                                 THE EXECUTIVE SHALL BE ENTITLED TO
REIMBURSEMENT OF ALL REASONABLE AND NECESSARY BUSINESS-RELATED EXPENSES HE
INCURS IN PERFORMING HIS DUTIES, IN ACCORDANCE WITH AND TO THE EXTENT PERMITTED
BY THE COMPANY’S POLICIES IN EFFECT FROM TIME TO TIME.


7                                          BENEFITS


7.1                                 DURING THE APPOINTMENT, THE COMPANY SHALL
MAKE AN ANNUAL CONTRIBUTION OF 13% OF BASE SALARY (BY EQUAL MONTHLY INSTALMENTS)
TO SUCH PERSONAL PENSION PLAN OF THE EXECUTIVE AS HE SHALL NOMINATE (SUBJECT TO
ANY MAXIMUM IMPOSED BY HM REVENUE & CUSTOMS) (“THE CONTRIBUTION”). THE EXECUTIVE
SHALL BE SOLELY RESPONSIBLE FOR THE ADMINISTRATION AND COSTS OF ANY SUCH PENSION
PLAN. THE CONTRIBUTION SHALL BE SUBJECT TO AN ANNUAL REVIEW BY THE COMMITTEE
WITH EFFECT FROM AND INCLUDING 1 JANUARY 2007. THE COMMITTEE SHALL NOT BE
OBLIGED TO MAKE OR RECOMMEND ANY INCREASE AND THE AWARD OF AN INCREASE SHALL NOT
GUARANTEE OR IMPLY OR CREATE ANY EXPECTATION OF ANY SUBSEQUENT INCREASE. SAVE AS
MAY BE REQUIRED BY LAW, THE COMPANY SHALL NOT REDUCE THE CONTRIBUTION WITHOUT
THE EXECUTIVE’S PRIOR WRITTEN CONSENT.


7.2                                 DURING THE APPOINTMENT THE COMPANY SHALL,
PROVIDED AND FOR SO LONG AS SUCH COVER IS AVAILABLE ON REASONABLE TERMS, PAY:-


7.2.1                        THE COST OF MEMBERSHIP FOR THE EXECUTIVE AND HIS
SPOUSE OR PARTNER AND DEPENDENT CHILDREN OF THE EXECUTIVE UNDER THE AGE OF 24 OF
PRIVATE MEDICAL, VISION AND DENTAL INSURANCE SCHEMES; AND


7.2.2                        THE PREMIUMS NECESSARY TO PROVIDE THE EXECUTIVE
WITH PERMANENT HEALTH INSURANCE BY AN INSURANCE COMPANY CHOSEN BY THE COMPANY
DURING THE CONTINUANCE OF THE APPOINTMENT; AND


7.2.3                        THE COST OF PROVIDING THE EXECUTIVE WITH LIFE
ASSURANCE COVER WHEREBY THE SUM ASSURED IS EQUAL TO FOUR TIMES THE AMOUNT OF THE
BASE SALARY AT THE TIME OF HIS DEATH OR, IF LESS, FOUR TIMES THE PERMITTED
MAXIMUM AS SPECIFIED FROM TIME TO TIME FOR THE PURPOSES OF SECTION 590C OF THE
INCOME AND CORPORATION TAXES ACT 1988.


7.3                                 IN RELATION TO THE INSURED BENEFITS REFERRED
TO IN CLAUSE 7.2 THE OBLIGATIONS OF THE COMPANY ARE LIMITED TO PAYING THE COSTS
OR PREMIUMS AS PROVIDED AND TO OPERATING THE RELEVANT SCHEME IN ACCORDANCE WITH
THE TERMS AND CONDITIONS OF ANY POLICY, RULES OR OTHER CONTRACT CONSTITUTING THE
SCHEME. THE COMPANY DOES NOT GUARANTEE THE EXECUTIVE PAYMENT OF BENEFITS UNDER
ANY SUCH SCHEME NOR WILL IT REIMBURSE THE EXECUTIVE IF THE RELEVANT SCHEME DOES
NOT MAKE ANY PAYMENT TO THE EXECUTIVE NOR WILL IT INDEMNIFY OR COMPENSATE THE
EXECUTIVE IN RESPECT OF ANY LOSS, WHICH THE EXECUTIVE MAY INCUR IN RELATION
THERETO.


7.4                                 THE EXECUTIVE SHALL BE ENTITLED TO A CAR
ALLOWANCE OF £850 PER MONTH SUBJECT TO SUCH DEDUCTIONS AS MAY BE REQUIRED BY
LAW.


7.5                                 THE COMPANY WILL PAY FOR THE EXECUTIVE TO
HAVE AN ANNUAL HEALTH CHECK.

6


--------------------------------------------------------------------------------



 


7.6                                 IN RESPECT OF BUSINESS TRAVEL, THE EXECUTIVE
SHALL BE ENTITLED:


7.6.1                      TO TRAVEL BY AIR ON BUSINESS CLASS AT ALL TIMES SAVE
WHEN THE EXECUTIVE IS REQUIRED TO FLY FOR MORE THAN 14 HOURS IN WHICH CASE HE
SHALL BE ENTITLED TO TRAVEL FIRST CLASS;


7.6.2        TO TRAVEL BY FIRST CLASS RAIL WITHIN THE UNITED KINGDOM; AND


7.6.3        TO MAINTAIN MEMBERSHIP FOR ACCESS TO TWO AIRLINE HOSPITALITY
LOUNGES.


7.7                                 THE COMPANY SHALL PROVIDE AND BEAR THE COSTS
OF ONE MOBILE TELEPHONE AND ONE MOBILE E-MAIL DEVICE FOR THE EXECUTIVE’S USE IN
CONNECTION WITH THE GROUP’S BUSINESS. THE MOBILE TELEPHONE AND MOBILE E-MAIL
DEVICE WILL REMAIN THE PROPERTY OF THE COMPANY AND MUST BE RETURNED ON THE
TERMINATION OF THE APPOINTMENT FOR WHATEVER REASON.


7.8                                 IN ADDITION TO ANY OTHER BENEFITS
SPECIFICALLY SET OUT HEREIN, THE EXECUTIVE SHALL ALSO BE ELIGIBLE TO PARTICIPATE
IN ALL OTHER EMPLOYEE BENEFIT PLANS AND PROGRAMS OFFERED BY THE COMPANY TO ITS
SENIOR EXECUTIVES GENERALLY, IN ACCORDANCE WITH THE TERMS OF THOSE PLANS AND
PROGRAMS, AND AS SUCH BENEFITS MAY BE AMENDED OR TERMINATED FROM TIME TO TIME BY
THE COMPANY.


7.9                                 THE EXECUTIVE WILL BE ENTITLED TO
REIMBURSEMENT OF:


7.9.1        THE MONTHLY MEMBERSHIP FEES;


7.9.2        ANY PERIODIC ASSESSMENTS; AND


7.9.3                        ANY INITIATION FEES (PROVIDED THAT THE SAID
INITIATION FEES SHALL BE APPROVED BY THE BOARD AND THE EXECUTIVE SHALL NOT BE
ENTITLED TO THIS BENEFIT TO THE EXTENT PROVIDED BY THE COMPANY TO THE EXECUTIVE
AT ANY TIME PRIOR TO THE EXECUTION OF THIS AGREEMENT)

associated with maintaining membership at one private club (golf or other) and
family membership of one gym.


7.10                           THE COMPANY RESERVES THE RIGHT TO TERMINATE ITS
PARTICIPATION IN ANY OF THE SCHEMES RELATING TO THE BENEFITS, OR TO SUBSTITUTE
OTHER SCHEMES OR ALTER THE BENEFITS AVAILABLE TO THE EXECUTIVE.


8                                          MEDICAL AND SICKNESS


8.1                                 THE COMPANY MAY AT ANY TIME REQUIRE THE
EXECUTIVE TO BE EXAMINED BY A REGISTERED MEDICAL PRACTITIONER NOMINATED BY THE
COMPANY AT THE COMPANY’S SOLE EXPENSE AND THE EXECUTIVE SHALL SUBMIT TO SUCH
EXAMINATION. THE EXECUTIVE CONSENTS TO THE MEDICAL PRACTITIONER DISCLOSING THE
RESULTS OF THE EXAMINATION TO THE COMPANY TO THE EXTENT THAT SUCH RESULTS (IN
THE REASONABLE OPINION OF THE MEDICAL PRACTITIONER) ARE RELEVANT IN ANY WAY TO
THE EXECUTIVE’S PERFORMANCE OF HIS DUTIES UNDER THIS AGREEMENT AND THE EXECUTIVE
WILL PROVIDE THE COMPANY WITH SUCH FORMAL CONSENTS AS MAY BE NECESSARY FOR THIS
PURPOSE.


8.2                                 THE EXECUTIVE WILL BE PAID IN FULL DURING
ANY PERIOD OR PERIODS OF ABSENCE FROM WORK DUE TO SICKNESS OR INJURY NOT
EXCEEDING IN AGGREGATE 130 WORKING DAYS IN ANY PERIOD OF 12 MONTHS AND
THEREAFTER SUCH REMUNERATION, IF ANY, AS THE BOARD SHALL IN ITS SOLE DISCRETION
DETERMINE PROVIDED THAT SUCH REMUNERATION SHALL NEVER BE LESS THAN THE PROCEEDS
RECEIVED BY THE COMPANY IN RESPECT OF THE EXECUTIVE UNDER ANY PERMANENT HEALTH
INSURANCE SCHEME OR POLICY REFERRED TO UNDER CLAUSE 7.2.2 (AFTER PAYING PENSION
CONTRIBUTIONS IF APPLICABLE). IF ENTITLEMENT TO BE PAID IN FULL PURSUANT TO THIS
CLAUSE HAS, BY REASON THE PERIOD OF ABSENCE FROM WORK, CEASED THE EXECUTIVE
SHALL NOT AGAIN BECOME ENTITLED TO PAYMENT WHILST ABSENT BY REASON OF SICKNESS
OR INJURY (OTHER THAN IN ACCORDANCE WITH ANY PERMANENT HEALTH INSURANCE SCHEME
OR POLICY REFERRED TO UNDER CLAUSE 7.2.2) UNTIL THE EXECUTIVE HAS RETURNED TO A
WORK FOR A CONTINUOUS PERIOD OF NOT LESS THAN THREE MONTHS.  FOR THE AVOIDANCE
OF DOUBT, THE EXECUTIVE SHALL NOT BE ENTITLED TO PAYMENT BY THE COMPANY IN
ADDITION TO ANY BENEFITS HE RECEIVES UNDER ANY PERMANENT HEALTH INSURANCE POLICY
REFERRED TO IN CLAUSE 7.2.2.


8.3                                 THE EXECUTIVE’S SALARY DURING ANY PERIOD OF
ABSENCE DUE TO SICKNESS OR INJURY WILL BE INCLUSIVE OF ANY STATUTORY SICK PAY TO
WHICH HE MAY BE ENTITLED AND THE COMPANY MAY DEDUCT FROM HIS SALARY THE AMOUNT
OF ANY SOCIAL SECURITY BENEFITS HE MAY BE ENTITLED TO RECEIVE.

7


--------------------------------------------------------------------------------


 


8.4                                 PAYMENT UNDER THIS CLAUSE IS CONDITIONAL ON
THE EXECUTIVE COMPLYING WITH THE COMPANY’S RULES FROM TIME TO TIME IN FORCE ON
NOTIFICATION AND EVIDENCE OF ABSENCE.


9                                          HOLIDAYS


9.1                                 IN ADDITION TO PUBLIC HOLIDAYS, THE
EXECUTIVE IS ENTITLED TO 25 WORKING DAYS PAID HOLIDAY IN EACH COMPLETE CALENDAR
YEAR AT TIMES AGREED WITH THE BOARD. ONLY 5 DAYS OF ACCRUED HOLIDAY ENTITLEMENT
FOR ONE CALENDAR YEAR MAY BE CARRIED OVER AND TAKEN IN THE NEXT HOLIDAY YEAR
UNLESS OTHERWISE AGREED BY THE BOARD. FAILURE TO TAKE ACCRUED HOLIDAY AT THE
APPROPRIATE TIME WILL LEAD TO FORFEITURE WITHOUT ANY ENTITLEMENT TO PAYMENT IN
LIEU OF IT.


9.2                                 THE COMPANY RESERVES THE RIGHT TO REQUIRE
THE EXECUTIVE TO TAKE ANY OUTSTANDING HOLIDAY DURING ANY PERIOD OF NOTICE OF
TERMINATION OF THE APPOINTMENT (WHETHER GIVEN BY THE COMPANY OR THE EXECUTIVE)
OR TO MAKE A PAYMENT IN LIEU OF THAT OUTSTANDING HOLIDAY.


9.3                                 THE ENTITLEMENT TO HOLIDAY (AND ON
TERMINATION OF THE APPOINTMENT TO HOLIDAY PAY IN LIEU OF HOLIDAY) ACCRUES AT THE
RATE OF 2.08 DAYS PER COMPLETE CALENDAR MONTH WORKED. IF THE EXECUTIVE HAS ON
TERMINATION OF THE APPOINTMENT EXCEEDED, IN THE CALENDAR YEAR IN WHICH THE
APPOINTMENT TERMINATES, HIS ENTITLEMENT TO PAID HOLIDAY ANY SUM OVERPAID SHALL
BE TREATED AS A DEBT DUE TO THE COMPANY AND THE COMPANY SHALL BE ENTITLED TO
DEDUCT SUCH SUM FROM AMOUNTS OTHERWISE DUE TO THE EXECUTIVE.


10                                    CODES OF CONDUCT

The Executive shall comply with all applicable codes of conduct from time to
time adopted by the Board and with all applicable rules and regulations of any
relevant regulatory body. The Executive consents to the Company disclosing such
information relating to the terms of employment of the Executive or any benefits
provided to him as may be required to be disclosed by law or by any regulatory
body or as it may be recommended to disclose by any applicable code of conduct
or practice relating to corporate governance.


11                                    CONFIDENTIAL INFORMATION


11.1                           THE EXECUTIVE SHALL NOT DURING THE APPOINTMENT
(EXCEPT IN THE PROPER PERFORMANCE OF HIS DUTIES OR WITH THE EXPRESS WRITTEN
CONSENT OF THE BOARD) NOR AT ANY TIME (WITHOUT LIMIT) AFTER THE TERMINATION OF
THE APPOINTMENT (HOWSOEVER OCCURRING), DIRECTLY OR INDIRECTLY:


11.1.1     USE FOR HIS OWN PURPOSES OR THOSE OF ANY OTHER PERSON, FIRM OR
CORPORATION; OR


11.1.2                DISCLOSE TO ANY PERSON, FIRM OR CORPORATION; ANY TRADE
SECRETS OR CONFIDENTIAL INFORMATION RELATING TO, IN THE POSSESSION OF OR
BELONGING TO THE COMPANY AND/OR ANY GROUP COMPANY INCLUDING BUT NOT LIMITED TO
ANY SUCH INFORMATION RELATING TO CUSTOMERS, SUPPLIERS, LICENSEES, CUSTOMER OR
SUPPLIER OR LICENSEE LISTS OR REQUIREMENTS, PRICE LISTS OR PRICING STRUCTURES,
MARKETING AND SALES INFORMATION, BUSINESS PLANS OR DEALINGS, SOFTWARE, CODES AND
PROGRAMS, EMPLOYEES, WORKERS OR OFFICERS, FINANCIAL INFORMATION AND PLANS,
DESIGNS, FORMULAE, PRODUCT LINES, RESEARCH ACTIVITIES, ANY DOCUMENT MARKED
“CONFIDENTIAL” OR “SECRET” OR ANY INFORMATION WHICH THE EXECUTIVE HAS BEEN TOLD
IS CONFIDENTIAL OR SECRET OR WHICH MIGHT REASONABLY BE EXPECTED TO BE REGARDED
AS CONFIDENTIAL OR SECRET BY THE GROUP OR ANY INFORMATION WHICH HAS (TO THE
EXECUTIVE’S KNOWLEDGE) BEEN GIVEN TO THE GROUP IN CONFIDENCE BY CUSTOMERS,
SUPPLIERS, LICENSEES OR ANY OTHER PERSON.


11.2                           THE EXECUTIVE SHALL NOT MAKE OR COPY ANY RECORD
RELATING TO THE BUSINESS OF THE COMPANY AND/OR ANY GROUP COMPANY, OTHERWISE THAN
FOR THE PURPOSE OF PERFORMING HIS DUTIES UNDER THIS AGREEMENT.


11.3                           DURING THE APPOINTMENT, THE EXECUTIVE WILL NOT
IMPROPERLY USE OR DISCLOSE ANY CONFIDENTIAL INFORMATION OR TRADE SECRETS OF ANY
FORMER EMPLOYER OR ANY OTHER PERSON TO WHOM THE EXECUTIVE HAS AN OBLIGATION OF
CONFIDENTIALITY, AND WILL NOT BRING ONTO THE GROUP’S PREMISES ANY UNPUBLISHED
DOCUMENTS OR ANY PROPERTY BELONGING TO A FORMER EMPLOYER OR ANY OTHER

8


--------------------------------------------------------------------------------


person to whom the Executive has an obligation of confidentiality unless
consented to in writing by the former employer or person.

 


11.4                           THE EXECUTIVE WILL USE IN THE PERFORMANCE OF HIS
DUTIES ONLY INFORMATION WHICH IS:


11.4.1                  COMMON KNOWLEDGE IN THE INDUSTRY OR IS OTHERWISE LEGALLY
IN THE PUBLIC DOMAIN;


11.4.2                  OTHERWISE PROVIDED OR DEVELOPED BY THE GROUP; OR


11.4.3                  IN THE CASE OF MATERIALS, PROPERTY OR INFORMATION
BELONGING TO ANY FORMER EMPLOYER OR OTHER PERSON TO WHOM THE EXECUTIVE HAS AN
OBLIGATION OF CONFIDENTIALITY, APPROVED FOR SUCH USE IN WRITING BY SUCH FORMER
EMPLOYER OR PERSON.


11.5                           THE OBLIGATIONS CONTAINED IN THIS CLAUSE SHALL
CEASE TO APPLY TO ANY TRADE SECRET OR CONFIDENTIAL INFORMATION WHICH MAY
(OTHERWISE THAN THROUGH DEFAULT OF THE EXECUTIVE OR THROUGH ANY OTHER
UNAUTHORISED DISCLOSURE) BECOME AVAILABLE TO THE PUBLIC GENERALLY.


11.6                           THIS CLAUSE DOES NOT APPLY TO SECRET OR
CONFIDENTIAL INFORMATION WHICH THE EXECUTIVE IS ORDERED TO DISCLOSE BY A COURT
OF COMPETENT JURISDICTION OR WHICH THE EXECUTIVE IS BY LAW ENTITLED TO DISCLOSE
NOTWITHSTANDING THE TERMS OF CLAUSES 11.1 AND/OR 11.3.


11.7                           THE EXECUTIVE ACKNOWLEDGES THAT ALL BOOKS, NOTES,
MEMORANDA, RECORDS, LISTS OF CUSTOMERS, LICENSEES, SUPPLIERS AND/OR EMPLOYEES,
CORRESPONDENCE, DOCUMENTS, COMPUTER AND OTHER DISCS AND TAPES, DATA LISTINGS,
CODES, DESIGNS AND DRAWINGS AND OTHER DOCUMENTS AND MATERIAL WHATSOEVER (WHETHER
MADE OR CREATED BY THE EXECUTIVE OR OTHERWISE) RELATING TO THE BUSINESS OF THE
GROUP (AND ANY COPIES THEREOF):


11.7.1                  SHALL BE AND REMAIN THE PROPERTY OF THE COMPANY OR THE
RELEVANT GROUP COMPANY; AND


11.7.2                  SHALL BE HANDED OVER BY THE EXECUTIVE TO THE COMPANY OR
TO THE RELEVANT GROUP COMPANY ON DEMAND AND IN ANY EVENT ON THE TERMINATION OF
THE APPOINTMENT AND, ON REQUEST BY THE BOARD, THE EXECUTIVE SHALL CERTIFY THAT
ALL SUCH PROPERTY HAS BEEN HANDED OVER.


12                                    RESTRICTIONS DURING APPOINTMENT


12.1                           DURING THE APPOINTMENT, THE EXECUTIVE SHALL NOT
HOLD OR ACCEPT ANY APPOINTMENT TO ANY OFFICE OR EMPLOYMENT IN RELATION TO ANY
BODY, WHETHER CORPORATE OR NOT (OTHER THAN A GROUP COMPANY) OR DIRECTLY OR
INDIRECTLY BE ENGAGED, CONCERNED OR INTERESTED IN ANY OTHER BUSINESS EXCEPT:


12.1.1                  AS HOLDER OR BENEFICIAL OWNER (FOR INVESTMENT PURPOSES
ONLY) OF ANY CLASS OF SECURITIES IN A COMPANY IF THOSE SECURITIES ARE LISTED ON
OR DEALT IN ON A RECOGNISED INVESTMENT EXCHANGE PROVIDED THAT THE EXECUTIVE
TOGETHER WITH HIS SPOUSE AND CHILDREN NEITHER HOLD NOR ARE BENEFICIALLY
INTERESTED IN AGGREGATE IN MORE THAN 3% OF THE SECURITIES OF THAT CLASS; OR


12.1.2                  WITH THE CONSENT IN WRITING OF THE BOARD WHICH MAY BE
GIVEN SUBJECT TO ANY TERMS WHICH THE BOARD REQUIRES.


13                                    TERMINATION OF APPOINTMENT


13.1                           NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS
AGREEMENT, THE COMPANY MAY TERMINATE THE APPOINTMENT SUMMARILY BY SERVING
WRITTEN NOTICE, AND THE EXECUTIVE SHALL NOT BE ENTITLED TO ANY FURTHER PAYMENT
FROM THE COMPANY (EXCEPT SUCH SUMS AS SHALL HAVE ACCRUED AT THE DATE OF SERVICE
OF SUCH NOTICE), IF THE EXECUTIVE:

9


--------------------------------------------------------------------------------



13.1.1                  IS GUILTY OF ANY SERIOUS OR (AFTER HAVING RECEIVED A
WRITTEN WARNING FROM THE BOARD) REPEATED BREACH OF HIS OBLIGATIONS UNDER THIS
AGREEMENT; OR


13.1.2                  IS GUILTY OF (I) SERIOUS MISCONDUCT, (II) SERIOUS
NEGLIGENCE OR (III) ANY OTHER CONDUCT WHICH MATERIALLY HARMS OR IN THE
REASONABLE OPINION OF THE BOARD IS LIKELY MATERIALLY TO HARM THE INTERESTS OF
THE GROUP; OR


13.1.3                  IS CONVICTED OF AN OFFENCE (OTHER THAN A ROAD TRAFFIC
OFFENCE FOR WHICH A NON-CUSTODIAL PENALTY IS IMPOSED); OR


13.1.4                  BECOMES BANKRUPT OR MAKES ANY ARRANGEMENT OR COMPOSITION
WITH HIS CREDITORS; OR


13.1.5                  IS DISQUALIFIED FROM BEING A DIRECTOR OF ANY COMPANY BY
REASON OF AN ORDER MADE BY ANY COMPETENT COURT,

provided always that where any such breach by the Executive is clearly capable
of remedy, the Company shall not terminate the Appointment pursuant to this
Clause unless and until it has given to the Executive at least 28 days’ written
notice of the breach requiring him to remedy the same and he has failed to do
so.


13.2                           THE COMPANY MAY SUSPEND THE EXECUTIVE FROM HIS
EMPLOYMENT ON FULL PAY AT ANY TIME FOR A REASONABLE PERIOD IN ORDER TO
INVESTIGATE ANY MATTER IN WHICH THE EXECUTIVE IS IMPLICATED OR INVOLVED (WHETHER
DIRECTLY OR INDIRECTLY) AND TO CONDUCT ANY RELATED DISCIPLINARY PROCEEDINGS.


13.3                           IF THE EXECUTIVE IS PREVENTED BY ILL-HEALTH,
INJURY OR OTHER INCAPACITY FROM PERFORMING HIS DUTIES UNDER THIS AGREEMENT AND
HE HAS BEEN SO INCAPACITATED FOR A PERIOD OR PERIODS AGGREGATING 130 WORKING
DAYS IN THE PRECEDING 12 MONTHS THE COMPANY MAY TERMINATE THE APPOINTMENT BY NOT
LESS THAN THREE MONTHS’ PRIOR WRITTEN NOTICE TO THAT EFFECT GIVEN AT ANY TIME
WHILE THE EXECUTIVE IS SO INCAPACITATED PROVIDED THAT THE COMPANY MAY WITHDRAW
ANY SUCH NOTICE IF DURING THE CURRENCY OF THE NOTICE THE EXECUTIVE RETURNS TO
FULL-TIME DUTIES AND PROVIDES A MEDICAL PRACTITIONER’S CERTIFICATE TO THE EFFECT
THAT HE IS FIT TO WORK AND THAT NO RECURRENCE OF HIS INCAPACITY CAN REASONABLY
BE ANTICIPATED WITHIN THE FOLLOWING 12 MONTHS.


13.4                           ON THE TERMINATION OF THE APPOINTMENT FOR ANY
REASON (WHETHER LAWFULLY OR OTHERWISE) OR UPON THE COMPANY HAVING EXERCISED ITS
RIGHTS UNDER CLAUSE 2.8, THE EXECUTIVE SHALL:


13.4.1                  AT THE REQUEST OF THE COMPANY RESIGN ALL DIRECTORSHIPS
AND OTHER OFFICES HELD BY HIM IN THE GROUP (WITHOUT PREJUDICE TO THE RIGHTS OF
ANY PARTY ARISING OUT OF THIS AGREEMENT OR THE TERMINATION OF THE APPOINTMENT)
AND FROM ALL OTHER APPOINTMENTS OR OFFICES WHICH HE MAY HOLD AS NOMINEE OR
REPRESENTATIVE OF THE GROUP AND RELINQUISH ALL AND ANY AUTHORITIES AND POWERS OF
SIGNATURE AND ALL SIMILAR RIGHTS AND POWERS (INCLUDING IN PARTICULAR BUT WITHOUT
LIMITATION ANY AUTHORITIES, RIGHTS AND/OR POWERS OF SIGNATURE OVER OR IN RESPECT
OF ANY BANK, DEPOSIT OR SIMILAR ACCOUNT OPERATED BY OR IN THE NAME OF THE
COMPANY AND/OR ANY GROUP COMPANY) WHICH HE MAY HOLD FOR OR ON BEHALF OF THE
COMPANY AND/OR ANY GROUP COMPANY AND SHOULD THE EXECUTIVE FAIL TO SIGN ANY DEED
OR DOCUMENT OR DO ANY ACT OR THING REQUIRED OF HIM TO COMPLY WITH THIS
SUB-CLAUSE 13.4.1 THE COMPANY IS IRREVOCABLY AUTHORISED TO APPOINT SOME PERSON
IN HIS NAME OR ON HIS BEHALF TO SIGN ANY DEED OR DOCUMENT AND DO ANY ACT OR
THING NECESSARY OR REQUISITE TO GIVE EFFECT THERETO; AND


13.4.2                  IMMEDIATELY DELIVER TO THE COMPANY ALL PROPERTY IN HIS
POSSESSION OR CUSTODY OR UNDER HIS CONTROL BELONGING TO THE GROUP INCLUDING (BUT
NOT LIMITED TO) BUSINESS CARDS, CREDIT AND CHARGE CARDS, SECURITY AND COMPUTER
PASSES, ORIGINAL AND COPY DOCUMENTS OR OTHER MEDIA ON WHICH INFORMATION IS HELD
IN HIS POSSESSION RELATING TO THE BUSINESS OR AFFAIRS OF THE GROUP.


13.5                           WITH EFFECT FROM THE TERMINATION DATE, ALL THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT WILL CEASE EXCEPT FOR
THOSE WHICH ARE EXPRESSED TO CONTINUE AFTER THE APPOINTMENT TERMINATES AND
EXCEPT IN RELATION TO ANY BREACH OF ANY PROVISION OF THIS AGREEMENT ON OR BEFORE
THAT DATE. TERMINATION OF THE APPOINTMENT WILL NOT PREJUDICE ANY ACCRUED RIGHTS
OF THE

10


--------------------------------------------------------------------------------



COMPANY OR THE EXECUTIVE.


13.6                           THE COMPANY WILL CONTINUE TO PAY THE EXECUTIVE
HIS BASE SALARY AND, SUBJECT TO CLAUSE 13.9, PROVIDE HIM WITH THE BENEFITS ON A
MONTH BY MONTH BASIS DURING ANY PART OF THE RESTRICTED PERIOD IN WHICH THE
EXECUTIVE IS NOT OTHERWISE BEING PAID PURSUANT TO CLAUSE 2.5 PROVIDED THAT THE
EXECUTIVE ABIDES BY HIS OBLIGATIONS UNDER CLAUSE 15 AND PROVIDED THAT THE
EXECUTIVE ENTERS INTO A SETTLEMENT AGREEMENT IN SUBSTANTIALLY EQUIVALENT TERMS
TO THOSE SET OUT AT SCHEDULE TWO,


13.7                           IN THE EVENT THAT THE COMPANY TERMINATES THE
APPOINTMENT WITHOUT CAUSE (I.E. WITHOUT A REASON OR REASONS ENTITLING IT TO
TERMINATE THE APPOINTMENT IMMEDIATELY PURSUANT TO CLAUSE 13.1 OR 13.14) OR WHERE
THE EXECUTIVE TERMINATES THE APPOINTMENT FOR GOOD REASON, THEN PROVIDED THAT THE
EXECUTIVE ENTERS INTO A SETTLEMENT AGREEMENT IN SUBSTANTIALLY EQUIVALENT TERMS
TO THOSE SET OUT AT SCHEDULE TWO, THE EXECUTIVE MAY ELECT AT THE END OF THE
RESTRICTED PERIOD ON A MONTH BY MONTH BASIS UP TO AND INCLUDING THE END DATE, TO
CONTINUE TO BE BOUND BY THE RESTRICTIONS SET OUT IN CLAUSE 15 IN CONSIDERATION
OF WHICH ELECTION, THE COMPANY WILL CONTINUE TO PAY TO THE EXECUTIVE HIS BASE
SALARY AND, SUBJECT TO CLAUSE 13.9,  PROVIDE HIM WITH THE BENEFITS ON A MONTH BY
MONTH BASIS FOR THE SAME PERIOD IN WHICH THE EXECUTIVE CONTINUES TO SO ELECT.


13.8                           THE COMPANY MAY, AT ITS SOLE DISCRETION, DECIDE
TO OFFER THE EXECUTIVE THE OPPORTUNITY TO CONTINUE THE ARRANGEMENT SET OUT IN
CLAUSE 13.7 FOR A FURTHER PERIOD OF 12 MONTHS AFTER THE END DATE.


13.9                           WHERE THE PROVISIONS OF ANY OF CLAUSES 13.6 AND
13.7 APPLY AND IN THE EVENT THAT THE PLANS RELATING TO THE BENEFITS DO NOT
PERMIT CONTINUED PARTICIPATION BY THE EXECUTIVE AFTER THE TERMINATION DATE, THE
EXECUTIVE WILL INSTEAD BE ENTITLED TO A LUMP SUM PAYMENT FROM THE COMPANY (LESS
SUCH DEDUCTIONS AS MAY BE REQUIRED BY LAW) EQUIVALENT TO THE COST TO THE
EXECUTIVE OF PURCHASING AND CONTINUING ALL SUCH BENEFIT PROGRAMS SUBJECT TO THE
PRODUCTION BY THE EXECUTIVE TO THE COMPANY OF SATISFACTORY DOCUMENTARY EVIDENCE
OF SUCH COST.


13.10                     IN THE EVENT THAT THE EXECUTIVE BREACHES ANY OF THE
RESTRICTIONS UNDER CLAUSE 15 DURING THE RESTRICTED PERIOD OR AT ANY TIME DURING
WHICH HE HAS ELECTED PURSUANT TO CLAUSE 13.7 TO CONTINUE TO BE BOUND BY THE
RESTRICTIONS SET OUT IN CLAUSE 15, SUCH PAYMENTS AS HAVE BEEN MADE BY THE
COMPANY PURSUANT TO CLAUSES 13.6 AND/OR 13.7 AND WHICH RELATE TO THE PERIOD IN
WHICH THE EXECUTIVE IS SO IN BREACH, SHALL IMMEDIATELY BECOME REPAYABLE BY THE
EXECUTIVE TO THE COMPANY AND THE COMPANY SHALL NOT BE OBLIGED TO MAKE ANY
FURTHER PAYMENT UNDER CLAUSES 13.6 AND/OR 13.7. FOR THE AVOIDANCE OF DOUBT, THE
PROVISIONS OF THIS CLAUSE 13.10 SHALL BE WITHOUT PREJUDICE TO THE RIGHT OF THE
COMPANY AND/OR ANY GROUP COMPANY TO APPLY TO THE HIGH COURT OF JUSTICE IN
ENGLAND OR TO ANY OTHER APPROPRIATE COURT OR TRIBUNAL FOR AN INJUNCTION OR OTHER
APPROPRIATE INTERIM OR FINAL RELIEF IN RESPECT OF ANY BREACH BY THE EXECUTIVE OF
THIS CLAUSE 13, CLAUSE 15 OR ANY OTHER TERM OF THIS AGREEMENT.


13.11                     IN THE EVENT THAT THE COMPANY IS FOUND BY A COURT OF
COMPETENT JURISDICTION TO BE IN BREACH ANY OF ITS OBLIGATIONS UNDER THIS CLAUSE
13 OR ANY OTHER PROVISION OF THIS AGREEMENT, THE COMPANY WILL INDEMNIFY THE
EXECUTIVE FOR ALL REASONABLE LEGAL COSTS INCURRED BY HIM IN ORDER TO OBTAIN ANY
REMEDY FOR SUCH A BREACH.


13.12                        FOR THE AVOIDANCE OF DOUBT AND SUBJECT TO CLAUSE
13.8, THE AGGREGATE VALUE OF THE SUMS PAID TO THE EXECUTIVE PURSUANT TO CLAUSE 2
AND THIS CLAUSE 13 (WITH THE EXCEPTION OF CLAUSE 13.11) SHALL NOT EXCEED 200% OF
THE VALUE OF THE EXECUTIVE’S BASE SALARY AND ENTITLEMENT TO BENEFITS AS AT THE
TERMINATION DATE.


13.13                        IN THIS CLAUSE 13:

“End Date” means the last day of the two-year period immediately following the
Termination Date.

11


--------------------------------------------------------------------------------


“Good Reason” means where (i) the Executive is assigned duties substantially
inconsistent with his responsibilities set out in Clause 3.1 or a substantial
adverse alteration is made to the nature or status of such responsibilities;
(ii) the Executive is demoted; (iii) the Company reduces the Executive’s Base
Salary as in effect on the date hereof or as the same may be increased from time
to time; (iv) in breach of this Agreement, the Company materially reduces the
aggregate value to the Executive of the Benefits, other than in connection with
a reduction in benefits generally to senior executives of the Group; or (v) the
Company requires the Executive to change his normal place of work to a place
outside England and Wales

“Restricted Period” means the relevant period during which the Executive is
restricted in each of the provisions of Clause 15.


13.14                   THE EXECUTIVE’S EMPLOYMENT SHALL TERMINATE UPON HIS
DEATH IN WHICH EVENT THE COMPANY SHALL HAVE NO FURTHER OBLIGATION TO THE
EXECUTIVE OR HIS ESTATE OTHER THAN THE PAYMENT OF ACCRUED BUT UNPAID BASE
SALARY, PRO-RATED AWARDS UNDER THE AIP AND LTIP (CALCULATED AND PAID WHEN SUCH
AWARDS ARE PAID TO OTHER EMPLOYEES GENERALLY), ACCRUED HOLIDAY PAY AND BENEFITS
AS AT THE DATE OF TERMINATION, UNLESS OTHERWISE REQUIRED BY LAW OR BY THE
RULES OF ANY APPLICABLE SCHEME.


14                                    TERMINATION OF DIRECTORSHIP


14.1                           THE APPOINTMENT SHALL TERMINATE AUTOMATICALLY IF
THE EXECUTIVE CEASES TO BE A DIRECTOR OF THE COMPANY AND IN THAT EVENT THE
EXECUTIVE SHALL HAVE NO CLAIM FOR DAMAGES AGAINST THE COMPANY UNLESS HE SHALL SO
CEASE:


14.1.1                  BY REASON OF HIS NOT BEING RE-ELECTED AS A DIRECTOR OF
THE COMPANY AT THE ANNUAL GENERAL MEETING OF THE COMPANY HELD NEXT AFTER THE
COMMENCEMENT DATE; OR


14.1.2                  BY REASON OF HIS NOT BEING RE-ELECTED AS A DIRECTOR OF
THE COMPANY AT ANY ANNUAL GENERAL MEETING OF THE COMPANY AT WHICH HE IS TO
RETIRE BY ROTATION; OR


14.1.3                  BY VIRTUE OF A RESOLUTION PASSED BY MEMBERS OF THE
COMPANY IN GENERAL MEETING TO REMOVE HIM AS A DIRECTOR; AND,

in any such case, at the time of such failure to re-elect or of such removal the
Company shall not be otherwise entitled to terminate the Appointment without
notice under this Agreement.


15                                    PROTECTIVE COVENANTS


15.1                           THE EXECUTIVE UNDERSTANDS AND ACKNOWLEDGES THAT
HIS VERY SENIOR POSITION WITH THE COMPANY AND THE GROUP GIVES HIM:


15.1.1                  ACCESS TO AND THE BENEFIT OF TRADE SECRETS AND
CONFIDENTIAL INFORMATION WHICH IS VITAL TO THE CONTINUED SUCCESS OF THE COMPANY
AND THE GROUP; AND/OR


15.1.2                  INFLUENCE OVER AND CONNECTION WITH THE COMPANY’S
CUSTOMERS, CLIENTS, SUPPLIERS, LICENSEES, DISTRIBUTORS, AGENTS, EMPLOYEES AND
DIRECTORS AND THOSE OF THE GROUP WITH WHOM THE EXECUTIVE HAS DEALINGS OR
CONTACT.


15.2                           THE EXECUTIVE ACKNOWLEDGES AND CONFIRMS THAT HE
AGREES, HAVING HAD THE OPPORTUNITY TO TAKE LEGAL ADVICE THEREON, THAT THE
PROVISIONS APPEARING IN CLAUSES 15.4 TO 15.6 ARE REASONABLE IN THEIR APPLICATION
TO HIM AND NECESSARY BUT NO MORE THAN SUFFICIENT TO PROTECT THE INTERESTS OF THE
COMPANY AND THE GROUP.


15.3                           EACH OF THE RESTRICTIONS IN THIS CLAUSE 15 SHALL
BE ENFORCEABLE INDEPENDENTLY OF EACH OF THE OTHERS AND ITS VALIDITY SHALL NOT BE
AFFECTED IF ANY OF THE OTHERS IS INVALID.  IN THE EVENT THAT ANY RESTRICTION
CONTAINED IN CLAUSES 15.4 TO 15.6 SHALL BE FOUND TO BE VOID, BUT WOULD BE VALID
IF SOME PART OF THE RELEVANT PROVISION WERE DELETED, THE RELEVANT PROVISION
SHALL APPLY WITH SUCH MODIFICATIONS AS MAY BE NECESSARY TO MAKE IT VALID AND
EFFECTIVE.

12


--------------------------------------------------------------------------------



15.4                           THE EXECUTIVE COVENANTS WITH THE COMPANY THAT HE
WILL NOT WITHOUT THE PRIOR WRITTEN CONSENT OF THE BOARD FOR A PERIOD OF 6 MONTHS
IMMEDIATELY AFTER THE TERMINATION DATE BE CONCERNED IN ANY RELEVANT BUSINESS.
FOR THIS PURPOSE, THE EXECUTIVE WILL BE CONCERNED IN A RELEVANT BUSINESS IF:


15.4.1                  HE CARRIES IT ON AS PRINCIPAL OR AGENT; OR


15.4.2                  HE IS A PARTNER, DIRECTOR, EMPLOYEE, SECONDEE,
CONSULTANT OR AGENT IN, OF OR TO ANY PERSON WHO CARRIES ON THE RELEVANT
BUSINESS; OR


15.4.3                  HE HAS ANY DIRECT OR INDIRECT FINANCIAL INTEREST (AS
SHAREHOLDER OR OTHERWISE) IN ANY PERSON WHO CARRIES ON THE RELEVANT BUSINESS; OR


15.4.4                  HE IS A PARTNER, DIRECTOR, EMPLOYEE, SECONDEE,
CONSULTANT OR AGENT IN, OF OR TO ANY PERSON WHO HAS A DIRECT OR INDIRECT
FINANCIAL INTEREST (AS SHAREHOLDER OR OTHERWISE) IN ANY PERSON WHO CARRIES ON
THE RELEVANT BUSINESS,

disregarding any financial interest of a person in securities which are listed
or dealt in on any Recognised Investment Exchange if that person, the Executive
and any person connected with him (within the meaning of Section 839 of the
Income and Corporation Taxes Act 1988) are interested in securities which amount
to less than 3% of the issued securities of that class and which, in all
circumstances, carry less than 3% of the voting rights (if any) attaching to the
issued securities of that class.


15.5                           THE EXECUTIVE COVENANTS WITH THE COMPANY THAT HE
WILL NOT DIRECTLY OR INDIRECTLY ON HIS OWN ACCOUNT OR ON BEHALF OF OR IN
CONJUNCTION WITH ANY OTHER PERSON FOR A PERIOD OF 12 MONTHS AFTER THE
TERMINATION DATE:


15.5.1                  IN COMPETITION WITH THE GROUP:

15.5.1.1                                CANVASS OR SOLICIT BUSINESS OR CUSTOM
FOR SERVICES FROM ANY PERSON WHO WAS AT ANY TIME DURING THE RELEVANT PERIOD A
CLIENT;

15.5.1.2                                ACCEPT OR FACILITATE THE ACCEPTANCE OF
ORDERS OR INSTRUCTIONS FOR SERVICES FROM OR HAVE ANY BUSINESS DEALINGS WITH ANY
CLIENT IN CONNECTION WITH THE PROVISION OF SERVICES TO ANY CLIENT;


15.5.2                  OTHER THAN WITH THE PRIOR WRITTEN CONSENT OF THE
COMPANY, INDUCE OR ENTICE OR ATTEMPT TO INDUCE OR ENTICE AWAY FROM THE GROUP ANY
KEY EMPLOYEE (WHETHER OR NOT THIS WOULD BE A BREACH OF CONTRACT BY THE KEY
EMPLOYEE);


15.5.3                  OTHER THAN WITH THE PRIOR WRITTEN CONSENT OF THE
COMPANY, EMPLOY, ENGAGE OR RETAIN THE SERVICES OF ANY KEY EMPLOYEE;


15.5.4                  INTERFERE OR SEEK TO INTERFERE WITH THE CONTINUANCE OF
SUPPLIES TO THE GROUP (OR THE TERMS RELATING TO SUCH SUPPLIES) FROM ANY
SUPPLIERS WHO HAVE BEEN SUPPLYING GOODS, MATERIALS OR SERVICES TO THE GROUP AT
ANY TIME DURING THE RELEVANT PERIOD;


15.5.5                  FOR THE PURPOSES OF ANY RELEVANT BUSINESS INDUCE OR
ATTEMPT TO INDUCE ANY PERSON WHO IS A LICENSEE OF THE GROUP AND WHO WAS A
LICENSEE OF THE GROUP AT ANY TIME DURING THE RELEVANT PERIOD TO CEASE TO BE A
LICENSEE OF THE GROUP; OR


15.5.6                  ACQUIRE OR ATTEMPT TO ACQUIRE AN INTEREST IN ANY
BUSINESS WITH WHICH THE GROUP HAS ENTERED INTO SUBSTANTIVE NEGOTIATIONS OR HAS
REQUESTED AND RECEIVED CONFIDENTIAL INFORMATION RELATING TO THE ACQUISITION OF
SUCH BUSINESS OR ANY PART OF SUCH BUSINESS BY THE GROUP AT ANY TIME DURING THE
TWO-YEAR PERIOD IMMEDIATELY PRECEDING THE TERMINATION DATE.


15.6                           THE EXECUTIVE COVENANTS WITH THE COMPANY THAT HE
WILL NOT AT ANY TIME USE NOR (IN SO FAR AS HE CAN REASONABLY DO SO) ALLOW TO BE
USED (EXCEPT BY THE COMPANY AND/OR ANY GROUP

13


--------------------------------------------------------------------------------



COMPANY) ANY TRADE NAME OR DOMAIN NAME USED BY THE GROUP AT THE TERMINATION DATE
OR ANY OTHER NAME CALCULATED OR LIKELY TO BE CONFUSED WITH SUCH A TRADE NAME OR
DOMAIN NAME.


15.7                           THE PERIOD OF ANY RESTRAINT ON THE EXECUTIVE’S
ACTIVITIES AFTER THE TERMINATION OF THE APPOINTMENT IMPOSED PURSUANT TO CLAUSES
15.4 TO 15.6 SHALL BE REDUCED BY ANY PERIOD OF GARDEN LEAVE SERVED BY THE
EXECUTIVE.


15.8                           IN THIS CLAUSE 15:

“Client” means a customer or client of the Group with whom the Executive had
material dealings or of whose dealings with the Group the Executive had material
knowledge in the course of his employment at any time during the Relevant
Period.

“Key Employee” means any director of the Group or any employee of the Group who
is employed on the Termination Date or who was so employed at any time during
the three months immediately preceding the Termination Date, in an executive,
managerial, or senior sales or technical capacity and with whom the Executive
had material dealings during the course of his employment at any time during the
Relevant Period.

“Relevant Business” means any business which is in competition with, or is
planning to enter into competition with, any business carried on by the Group
and which was carried on by the Group on the Termination Date and

(i)             in which the Executive was materially involved; or

(ii)                                     of which the Executive had material
knowledge

in the course of his employment at any time during the Relevant Period.

“Relevant Period” means the period of 12 months ending on the Termination Date.

“Services” means services the same as or of a type similar to those being
provided or dealt in by the Group on the Termination Date, and with the
provision of which services the Executive and/or any person reporting to him was
involved to a material extent in the course of his employment during the
Relevant Period.


16                                    INTELLECTUAL PROPERTY


16.1                           THE PARTIES FORESEE THAT THE EXECUTIVE MAY MAKE,
DISCOVER OR CREATE INTELLECTUAL PROPERTY IN THE COURSE OF HIS DUTIES UNDER THIS
AGREEMENT AND AGREE THAT IN THIS RESPECT THE EXECUTIVE HAS A SPECIAL OBLIGATION
TO FURTHER THE INTERESTS OF THE COMPANY.


16.2                           SUBJECT TO THE PROVISIONS OF THE PATENTS ACT 1977
AND THE COPYRIGHT, DESIGNS AND PATENTS ACT 1988 IF AT ANY TIME DURING THE
APPOINTMENT THE EXECUTIVE MAKES OR DISCOVERS OR PARTICIPATES IN THE MAKING OR
DISCOVERY OF ANY INTELLECTUAL PROPERTY RELATING TO OR CAPABLE OF BEING USED IN
THE BUSINESS FOR THE TIME BEING CARRIED ON BY THE COMPANY AND/OR ANY GROUP
COMPANY FULL DETAILS OF THE INTELLECTUAL PROPERTY SHALL IMMEDIATELY BE
COMMUNICATED IN WRITING BY HIM TO THE COMPANY AND SHALL BE THE ABSOLUTE PROPERTY
OF THE COMPANY. AT THE REQUEST AND EXPENSE OF THE COMPANY THE EXECUTIVE SHALL
GIVE AND SUPPLY ALL SUCH INFORMATION DATA, DRAWINGS AND ASSISTANCE AS MAY BE
REQUISITE TO ENABLE THE GROUP TO EXPLOIT THE INTELLECTUAL PROPERTY TO THE BEST
ADVANTAGE AND SHALL EXECUTE ALL DOCUMENTS AND DO ALL THINGS WHICH MAY BE
NECESSARY OR DESIRABLE FOR OBTAINING PATENT OR OTHER PROTECTION FOR THE
INTELLECTUAL PROPERTY IN SUCH PARTS OF THE WORLD AS MAY BE SPECIFIED BY THE
COMPANY AND FOR VESTING THE SAME IN THE COMPANY OR AS IT MAY DIRECT.


16.3                           THE EXECUTIVE IRREVOCABLY APPOINTS THE COMPANY TO
BE HIS ATTORNEY IN HIS NAME AND ON HIS BEHALF TO SIGN, EXECUTE OR DO ANY SUCH
INSTRUMENT OR THING AND GENERALLY TO USE HIS NAME FOR THE PURPOSE OF GIVING TO
THE COMPANY (OR ITS NOMINEE) THE FULL BENEFIT OF THE PROVISIONS OF THIS CLAUSE
AND IN FAVOUR OF ANY THIRD PARTY A CERTIFICATE IN WRITING SIGNED BY ANY DIRECTOR
OR THE SECRETARY OF THE COMPANY THAT ANY INSTRUMENT OR ACT FALLS WITHIN THE
AUTHORITY CONFERRED BY THIS

14


--------------------------------------------------------------------------------



CLAUSE SHALL BE CONCLUSIVE EVIDENCE THAT SUCH IS THE CASE.


16.4                           IF IN ANY CASE, INTELLECTUAL PROPERTY IS NOT THE
PROPERTY OF THE COMPANY THE COMPANY SHALL SUBJECT TO THE PROVISIONS OF THE
PATENTS ACT 1977 HAVE THE RIGHT TO ACQUIRE FOR ITSELF OR ITS NOMINEE THE
EXECUTIVE’S RIGHTS IN THE INTELLECTUAL PROPERTY WITHIN 3 MONTHS AFTER DISCLOSURE
PURSUANT TO CLAUSE 16.2 ON FAIR AND REASONABLE TERMS TO BE AGREED OR SETTLED BY
A SINGLE ARBITRATOR APPOINTED BY AGREEMENT BETWEEN THE PARTIES OR FAILING
AGREEMENT BY THE DIRECTOR GENERAL FOR THE TIME BEING OF THE CHARTERED INSTITUTE
OF ARBITRATORS.


16.5                           RIGHTS AND OBLIGATIONS UNDER THIS CLAUSE SHALL
CONTINUE IN FORCE AFTER TERMINATION OF THE APPOINTMENT IN RESPECT OF
INTELLECTUAL PROPERTY MADE DURING THE EXECUTIVE’S EMPLOYMENT UNDER THIS
AGREEMENT AND SHALL BE BINDING UPON HIS REPRESENTATIVES.


17                                    INDEMNITY

The Company shall indemnify the Executive against any losses or expenses which
the Executive sustains or incurs in or about the discharge of the office of
director of the Company or as director of any other Group Company where such
office is held or duties are performed at the request of or in accordance with
the directions of the Board excepting always any liability avoided by section
310 of the Companies Act 1985 provided that this indemnity shall not in any
event extend to fraud or deliberate misconduct by the Executive.


18                                    GENERAL


18.1                           AS FROM THE COMMENCEMENT DATE ALL OTHER
AGREEMENTS OR ARRANGEMENTS BETWEEN THE EXECUTIVE AND THE COMPANY OR ANY OTHER
GROUP COMPANY RELATING TO THE EMPLOYMENT OF THE EXECUTIVE WILL CEASE TO HAVE
EFFECT. ACCORDINGLY, ANY REMUNERATION OR OTHER BENEFIT PAID OR PROVIDED TO OR
FOR THE EXECUTIVE UNDER ANY OTHER AGREEMENTS OR ARRANGEMENTS IN RESPECT OF ANY
PERIODS SINCE THAT DATE ARE DEEMED TO HAVE BEEN RECEIVED BY THE EXECUTIVE ON
ACCOUNT OF THE RELEVANT AMOUNTS PAYABLE OR BENEFITS TO BE PROVIDED TO HIM UNDER
THIS AGREEMENT.


18.2                           THE EXECUTIVE WARRANTS TO THE COMPANY THAT BY
ENTERING INTO THIS AGREEMENT AND PERFORMING HIS DUTIES UNDER IT HE WILL NOT BE
IN BREACH OF ANY CONTRACT OR OTHER OBLIGATION BINDING ON HIM.


18.3                           IF DURING THE APPOINTMENT THE EXECUTIVE IS
GRANTED PARTICIPATION IN A SHARE SCHEME, ANY EXTINCTION OR CURTAILMENT OF ANY
RIGHTS OR BENEFITS UNDER THE SHARE SCHEME BY REASON OF ANY TRANSFER, SUSPENSION
OR TERMINATION OF HIS APPOINTMENT, HOWSOEVER ARISING, SHALL NOT FORM PART OF ANY
CLAIM FOR DAMAGES FOR BREACH OF THIS AGREEMENT OR COMPENSATION FOR UNFAIR
DISMISSAL AND THE EFFECT OF ANY SUCH TRANSFER, SUSPENSION OR TERMINATION ON THE
EXECUTIVE’S RIGHTS OR BENEFITS UNDER THE SHARE SCHEME SHALL BE DETERMINED IN
ACCORDANCE WITH THE RULES, TERMS AND CONDITION OF THE SHARE SCHEME AND NOT IN
ACCORDANCE WITH THE PROVISIONS (OTHER THAN THIS CLAUSE) OF THIS AGREEMENT.


18.4                           WHERE THE EXECUTIVE ALLEGES THAT THE COMPANY HAS
COMMITTED A BREACH OF THIS AGREEMENT WHICH IS CLEARLY CAPABLE OF REMEDY, THE
EXECUTIVE SHALL NOT ACCEPT SUCH A BREACH UNLESS AND UNTIL HE HAS GIVEN TO THE
COMPANY AT LEAST 28 DAYS’ WRITTEN NOTICE OF THE BREACH REQUIRING IT TO REMEDY
THE SAME AND IT HAS FAILED TO DO SO.


18.5                           THE COMPANY SHALL BE ENTITLED AT ANY TIME TO
DEDUCT FROM THE EXECUTIVE’S REMUNERATION HEREUNDER ANY SUM DUE FROM HIM TO THE
COMPANY INCLUDING BUT NOT LIMITED TO ANY OUTSTANDING LOANS, ADVANCES,
OVERPAYMENT OF SALARY OR BONUS AND IN RESPECT OF HOLIDAY PAY MADE IN EXCESS OF
THE APPOINTEE’S ENTITLEMENT.

15


--------------------------------------------------------------------------------



19                                    EXECUTIVE’S INFORMATION


19.1                           THE EXECUTIVE CONSENTS TO THE GROUP RETAINING
AND/OR PROCESSING BOTH ELECTRONICALLY AND MANUALLY THE DATA (INCLUDING SENSITIVE
DATA) IT COLLECTS WHICH RELATES TO HIM IN CONNECTION WITH THE APPOINTMENT, FOR
THE PURPOSES OF THE ADMINISTRATION AND MANAGEMENT OF THE GROUP’S EMPLOYEES AND
BUSINESS AND FOR COMPLIANCE WITH APPLICABLE PROCEDURES, LAWS AND REGULATIONS OR
FOR THE PURPOSE OF ANY POTENTIAL SALE OR TRANSFER OF ANY SHARES OR BUSINESS OF
THE COMPANY INCLUDING IN THE EVENT OF A PROPOSED SALE OR TRANSFER DISCLOSURE OF
SUCH DATA TO ANY PROPOSED PURCHASER OR ITS ADVISERS IN CONFIDENCE  AND TO THE
TRANSFER, STORAGE AND PROCESSING BY THE COMPANY AND ANY GROUP COMPANY OF SUCH
DATA OUTSIDE THE EUROPEAN ECONOMIC AREA. THIS DATA SHALL BE RETAINED AND
PROCESSED IN ACCORDANCE WITH THE DATA PROTECTION ACT 1998.


19.2                           THE EXECUTIVE AGREES THAT THE COMPANY MAY MONITOR
HIS USE OF THE GROUP’S OFFICE EQUIPMENT, INCLUDING COMPUTERS, TELEPHONES AND
TELECOMMUNICATION SYSTEMS.


20                                    NOTICES


20.1                           ANY NOTICE TO BE GIVEN IN ACCORDANCE WITH THIS
AGREEMENT SHALL BE DULY SERVED IF, IN THE CASE OF THE COMPANY, IT IS HANDED TO A
DIRECTOR OF THE COMPANY (OTHER THEN THE EXECUTIVE) OR DELIVERED BY HAND OR SENT
BY FIRST CLASS OR EQUIVALENT POST, AIRMAIL OR FACSIMILE TO THE COMPANY AT ITS
REGISTERED OFFICE FOR THE TIME BEING AND IF, IN THE CASE OF THE EXECUTIVE, IT IS
HANDED TO HIM OR SENT BY FIRST CLASS OR EQUIVALENT POST, AIRMAIL OR FACSIMILE TO
HIS USUAL OR LAST KNOWN PLACE OF RESIDENCE.


20.2                           ANY NOTICE TO BE GIVEN IN ACCORDANCE WITH THIS
AGREEMENT WILL BE DEEMED TO HAVE BEEN SERVED:


20.2.1      IF HANDED TO A DIRECTOR OR THE EXECUTIVE, AT THE TIME OF DELIVERY;


20.2.2      IF POSTED, AT 10:00 AM ON THE SECOND WORKING DAY AFTER IT WAS
POSTED; OR


20.2.3                  IF SENT BY FACSIMILE, AT THE EXPIRATION OF TWO HOURS
AFTER THE TIME OF DESPATCH, IF DESPATCHED BEFORE 3.00 P.M. ON ANY WORKING DAY,
AND IN ANY OTHER CASE AT 10.00 A.M. ON THE WORKING DAY FOLLOWING THE DATE OF
DESPATCH.


20.3                           IN PROVING SERVICE IT WILL BE SUFFICIENT TO PROVE
THAT DELIVERY WAS MADE OR THAT THE ENVELOPE CONTAINING THE FORMAL COMMUNICATION
WAS PROPERLY ADDRESSED AND POSTED AS A PRE-PAID FIRST CLASS OR AIRMAIL LETTER OR
THAT THE FACSIMILE MESSAGE WAS PROPERLY ADDRESSED AND DESPATCHED AS THE CASE MAY
BE.


21                                    GOVERNING LAW, JURISDICTION AND
ARBITRATION


21.1                           THE CONSTRUCTION, INTERPRETATION AND PERFORMANCE
OF THIS AGREEMENT ARE GOVERNED BY ENGLISH LAW.


21.2                           THE PARTIES HEREBY SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF THE ENGLISH COURTS.


21.3                           IN THE EVENT OF ANY DIFFERENCE OR DISPUTE ARISING
BETWEEN THE PARTIES OUT OF OR IN CONNECTION WITH THIS AGREEMENT, THE PARTIES
SHALL NEGOTIATE IN GOOD FAITH TO RESOLVE SUCH DIFFERENCE OR DISPUTE BY AGREEMENT
BUT IF NO SUCH AGREEMENT HAS BEEN REACHED WITHIN 14 DAYS AFTER THE DIFFERENCE OR
DISPUTE WAS FIRST NOTIFIED BY ONE PARTY TO THE OTHER IN WRITING (“THE FINAL
DATE”), THE SAID DIFFERENCE OR DISPUTE SHALL BE REFERRED TO A SINGLE ARBITRATOR
TO BE AGREED UPON BY THE PARTIES OR IN DEFAULT OF AGREEMENT WITHIN 14 DAYS AFTER
THE FINAL DATE TO BE NOMINATED BY THE DIRECTOR GENERAL FOR THE TIME BEING OF THE
CHARTERED INSTITUTION OF ARBITRATORS IN ACCORDANCE WITH THE ARBITRATION ACT 1996
OR ANY STATUTORY MODIFICATION OR RE-ENACTMENT OF IT FOR THE TIME BEING IN FORCE.

16


--------------------------------------------------------------------------------



21.4                           CLAUSE 21.3 ABOVE SHALL BE WITHOUT PREJUDICE TO
THE RIGHT OF THE COMPANY AND/OR ANY GROUP COMPANY TO APPLY TO THE HIGH COURT OF
JUSTICE IN ENGLAND OR TO ANY OTHER APPROPRIATE COURT OR TRIBUNAL FOR AN
INJUNCTION OR OTHER APPROPRIATE INTERIM OR FINAL RELIEF IF IT REASONABLY
CONSIDERS THAT IT WILL SUFFER IRREPARABLE HARM BEFORE ANY INTERIM OR
CONSERVATORY MEASURE COULD BE TAKEN OR THAT NO ADEQUATE REMEDY WOULD BE
AVAILABLE IN AN ARBITRATION UNDER CLAUSE 21.3 ABOVE AND THE PARTIES IRREVOCABLY
SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE HIGH COURT OF JUSTICE IN ENGLAND
FOR THIS PURPOSE.


22                                    THIRD PARTY RIGHTS

A person who is not a party to this Agreement (other than any Group Company) may
not enforce any of its terms under the Contracts (Rights of Third Parties) Act
1999. The parties reserve the right to rescind or vary the contract made by this
Agreement without the consent of any of the Group Companies other than the
Company.

21            COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which and
together will constitute one and the same agreement.

AS WITNESS the hands of the Executive and of the duly authorised representative
of the Company on the date which appears first on page 1.

SIGNED by

)

 

 

 

 

for and on behalf of the above-named

)

 

 

 

 

TRANSACTION NETWORK SERVICES

)

 

 

 

 

(UK) LIMITED in the presence of:

)

 

 

 

 

 

 

Director

/s/ John J. McDonnell, Jr.

 

 

 

 

 

 

 

 

 

 

Director

/s/ John J. McDonnell III

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNED by the above-named

)

 

 

 

 

RAYMOND LOW

)

 

 

 

 

in the presence of:

)

/s/ Raymond Low

 

 

 

 

 

 

 

 

 

 

 

 

Signed:

/s/ Samantha Campbell

 

 

 

 

 

 

 

 

 

 

Witness Name

Samantha Campbell

 

 

 

 

 

 

 

 

 

 

Witness Address

22 Burncross Groll

 

 

 

 

 

Burncross, Sheffield

 

 

 

 

 

S35 1RB

 

 

 

 

 

 

 

 

 

 

Occupation:

HR Manager

 

 

 

 

 

 

17


--------------------------------------------------------------------------------